Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statements (IDS) has been filed with this application.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by David Hrina on 7/26/22.
Cancel claims 9 and 16.
Change the dependency of claim 10 from “9” to “8”.
Change the dependency of claim 17 from “16” to “15”.
Amend claim 8 per below:
A method of squeezing a material from a flexible tube, the method comprising the steps of:
providing a tube squeezing device comprised of a handle, an upper arm, and a lower arm; 
extending said upper arm and said lower arm longitudinally and orthogonally from an interior surface of said handle to accommodate a selectable width of said flexible tube; 
forming a slot between said upper arm and said lower arm along the length of said upper arm and said lower arm; 
receiving laterally a portion of said flexible tube between said slot to anchor a terminal end of said flexible tube; and 
turning said handle to wind said flexible tube around said upper arm and said lower arm, wherein said winding of said flexible tube pushes the material inside said flexible tube towards a dispensing end of said flexible tube for extrusion therefrom[[.]];
wherein each of said upper arm and said lower arm are extendable and retractable in a longitudinal direction to accommodate varying widths of said flexible tube.
Amend claim 15 per below:
A method of squeezing a material from a flexible tube, the method comprising the steps of:
providing a tube squeezing device comprise of a handle, an upper arm, and a lower arm; 
extending said upper arm and said lower arm longitudinally and orthogonally from an interior surface of said handle to accommodate a selectable width of said flexible tube; 
forming a slot between said upper arm and said lower arm along a length of said upper arm and said lower arm; 
receiving laterally a portion of said flexible tube between said slot; 
rolling said handle a first rotation and squeezing said flexible tube between said upper arm and said lower arm; 
sliding said handle toward a dispensing end of said flexible tube; and
rolling said handle at least a second rotation and squeezing said flexible tube between said upper arm and said lower arm, wherein said rolling of said flexible tube squeezes said flexible tube 14and pushes the material inside said flexible tube towards said dispensing end of said flexible tube for extrusion therefrom[[.]];
wherein each of said upper arm and said lower arm are extendable and retractable in a longitudinal direction to accommodate varying widths of said flexible tube.
Reasons for Allowance
Claims 1-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (FR 1339112) fail to disclose, either alone or in any combination, a tube squeezing device comprising inter alia: said upper arm and said lower arm extendable and retractable in a longitudinal direction.  The aforementioned structure is used accommodate a range of flexible tube sizes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754


/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754